DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group IV-claims 70-76 in the reply filed on 10/13/2022 is acknowledged.  The traversal is on the ground(s) that claim 77, of Group V is drawn to a method of using the system recited in claims 70-76 and Applicant asserts claims 47-69 belonging to Groups I, II, and III should be examined because claims 47-69 recite a system and a method for effecting a uniform flow rate.  This is not found persuasive because as discussed in the Previous Office Action mailed on 04/14/2022, the restriction requirement discussed the reference of WO2014/197919A1 (hereafter Murphy), does disclose an invention relating to a system and method for growing one or more biological systems, flow passages and a pumping device, citations noted in the previously mailed Office Action cited above.  Additionally, because of the reference of Murphy, there is a lack of unity among the inventions of Groups I-III for failing to make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 70-71, and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2014197919A1-Murphy.
Regarding claim 70: “A continuous recycle closed loop system for cultivating one or more biological organisms, the system comprising: a. flow passage arranged in use for conveying a flow of a fluid containing nutrients and biological organisms suspended in the fluid;”:  Murphy discloses an invention relating to a system and a method for growing one or more biological organisms and in particular to a system and a method for utilizing carbon dioxide for enhancement of growing one or more biological organisms contained in a liquid (Para. [0001], lines 1-3).  Further, Murphy disclose continuous production of algae in a closed system (Para. [00139], line 6).  Also, Murphy disclose various passages for flow of liquids (Para. [0010], lines 1-10) and one or more nutrients to the flows is to contribute to optimal growth conditions for the algae in the flow (Para. [00108], lines 1-2).
“ b. a low solids water pump pumping device operable in use to convey the said flow through the flow passage when arranged in fluid communication therewith;”:  Murphy disclose the system  flow controller in the form of a pump, pipe and control system for, amongst other things, creating the first flow 8 at the upstream end 31 of the first passage (Para. [0075], lines 1-2).
“and c. a capture device operable in use to capture a portion of said flow when arranged in fluid communication therewith;”:  Murphy disclose a first centrifugal pump 71 disposed adjacent to end 40 that draws liquid from sump 61 via a flared inlet 72 that is submerged just below the level of the fluid in sump 61 and an intermediate pipe 73 (Para. [0075], lines 1-5), where the instant specification provides examples of various capture devices (pg. 8, lines 1-5).
“wherein, during operation of the system, the configuration of the flow passage and the operation of the low solids water pump causes the said flow to be conveyed at a substantially uniform flowrate throughout the flow passage, and a quantity of the biological organisms which become cultivated in the said flow as a result of exposure to a source of light are captured for removal from the said flow by the capture device, following which the said flow is recirculated using said low solids water pump to a location upstream of the capture device in the flow passage where the biological organisms are being cultivated, without the need for any other pumping arrangement in said flow passage.”: Murphy disclose the second passage, between ends 33 and 38, defines the second growing zone 56. In the first part of this passage that is, in channel 11 the rate of flow 15 is the same as the rate of flow 8, and the dwell time within channel 11 is about five hours.  At the downstream end of channel 11, pump 81 removes about 25,000 litres per hour from flow 15 (Para. [0085], lines 1-4).  Also, Murphy discloses for in zone 56 the algae at the top surface of the water in the channels is increasingly absorbing the light and reducing the amount of light energy that is penetrating further into the water.  Further, Murphy disclose the flow dynamics of the whole system is not disturbed as the constant flow of liquid from position 31 to sump 61 is constant and is not interfered with by the recirculation of water through the venturi jets (Para. [00135], lines 1-5).  Additionally, Murphy discloses the first passage, between the upstream and downstream ends, defines a first growing zone and the flow controller creates the first flow at the upstream end of the first passage such that the first flow takes a first predetermined period to progress through the first growing zone (Para. [0038], lines 2-3).

Regarding claim 71: “wherein the source of light for establishing growth conditions is sunlight, and a predetermined depth of the flow passage allows the said light to penetrate substantially all of the way into the said flow to optimise cultivation conditions for the biological organisms.”:  Murphy disclose the channels in the second growing zone 56 are lined with a reflective material in the form of with a reflective material in the form of a metallised Mylar® material to increase the amount of sunlight passing through and being reflected back into the second flow 15 (Para. [0068], lines 1-4).

Regarding claim 72: “wherein the predetermined depth is more than about 0.2 metres and less than about 0.5 metres.”:  Murphy discloses the depth of the liquid contained within those channels at any given time is a substantially constant 500 mm (Para. [0066], lines 3-4).  

Regarding claim 74: “wherein the said flow is of a predetermined velocity sufficient to maintain the biological organisms in suspension over the length of the flow passage.”:  Murphy disclose by enhancing the gas to liquid ratio, the velocity of the liquid and gas entering the main flow of the channels causes turbulence in the liquid which aids the mixing of the gas and liquid and improving the flow of the liquid along the channels (Para. [00133], lines 8-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over WO/2014197919A1-Murphy as applied to claim 70 above, and further in view of WO 2012/072432 A1-Williams et al. (hereafter Williams).
Regarding claim 73, Murphy teaches the invention discussed above in claim 70.  Further, Murphy teaches a predetermined depth corresponding to biological organisms and penetration of light also discussed above.  However, Murphy does not explicitly teach wherein the predetermined depth corresponds to a quantity of solids in the form of biological organisms of less than about 4%w/v or 40g/litre to allow said penetration of light.
For claim 73, Williams teaches an invention relating to the field of the mass cultivation of algae for the purpose of producing biodiesel and other algal biomass and biomass-derived products and it discloses a continuous flow system for the mass production of photosynthetic microalgae (pg. 1, 3-5), and Williams teaches the culture surface area A needs to increase in the same proportion as the culture volume as represented by equation ln(At/A0) = In(VtV0) = ln(Bt/B0) = μt wherein At and A0 are respectively the area of the culture surface at time t and at time 0 (pg. 2, lines 3-6), which reads on the instant claim limitation of wherein the predetermined depth corresponds to a quantity of solids in the form of biological organisms of less than about 4%w/v or 40g/litre to allow said penetration of light.
The reference of Murphy discloses the claimed invention of a predetermined depth corresponding to biological organisms and penetration of light except for wherein the predetermined depth corresponds to a quantity of solids in the form of biological organisms of less than about 4%w/v or 40g/litre to allow said penetration of light.  It would have been obvious to one having ordinary skill in the art to include a predetermined depth corresponding to a quantity of solids in the form of biological organisms of less than about 4%w/v or 40g/litre to allow said penetration of light, since it has been held that the provision of adjustability, where needed involves routine skill in the art.  See MPEP §2144 (V-D).

Regarding claim 75, Murphy teaches the invention discussed above in claim 74.    Further, Murphy teaches velocity of the liquid in the channels.  However, Murphy does not explicitly teach wherein the predetermined velocity is in the range of more than about 0.3 metres/minute and less than about 1.0 metres/minute.
For claim 75, Williams teaches an invention relating to the field of the mass cultivation of algae for the purpose of producing biodiesel and other algal biomass and biomass-derived products and a continuous flow system (pg. 1, lines 3-5), and Williams teaches the flow velocity is largely determined by the hydrodynamics and a flow ranging between 0.05m/s and 2 m/s is adequate to maintain the growing organism in suspension, preferably of 0.08 m/s to 1.8 m/s, which converts to 0.005 m/s to 0.0166667 m/s (pg. 8, lines 1-3), where the reference of Williams teaches a velocity of 0.08 m/s to 1.8 m/s, thus the reference of Williams reads on the velocity range in the claim limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Murphy to include wherein the predetermined velocity is in the range of more than about 0.3 metres/minute and less than about 1.0 metres/minute as taught by Williams, because Williams teaches a flow ranging between 0.05 m/s and 2 m/s is adequate to maintain the growing organism in suspension (pg. 8, lines 1-3) and Williams teaches the length of the canal is determined and constrained by several factors, the most important being the flow velocity required to maintain the cells in suspension (pg. 7, lines 22-24).

Regarding claim 76, Murphy teaches the invention discussed above in claim 70.    Further, Murphy teaches a predetermined depth corresponding to biological organisms and penetration of light also discussed above.  However, Murphy does not explicitly teach wherein the predetermined velocity corresponds to a quantity of solids in the form of biological organisms of less than about 4%w/v or 40g/litre which can be maintained in suspension.
For claim 76, Williams teaches an invention relating to the field of the mass cultivation of algae for the purpose of producing biodiesel and other algal biomass and biomass-derived products and it discloses a continuous flow system for the mass production of photosynthetic microalgae (pg. 1, 3-5), and Williams teaches the culture surface area A needs to increase in the same proportion as the culture volume as represented by equation ln(At/A0) = In(VtV0) = ln(Bt/B0) = μt wherein At and A0 are respectively the area of the culture surface at time t and at time 0 (pg. 2, lines 3-6), which reads on the instant claim limitation of wherein the predetermined velocity corresponds to a quantity of solids in the form of biological organisms of less than about 4%w/v or 40g/litre which can be maintained in suspension.
The reference of Murphy discloses the claimed invention of a predetermined depth corresponding to biological organisms and penetration of light except for wherein the predetermined depth corresponds to a quantity of solids in the form of biological organisms of less than about 4%w/v or 40g/litre to allow said penetration of light.  It would have been obvious to one having ordinary skill in the art to include a predetermined velocity corresponding to a quantity of solids in the form of biological organisms of less than about 4%w/v or 40g/litre to which can be maintained in suspension, since it has been held that the provision of adjustability, where needed involves routine skill in the art.  See MPEP §2144 (V-D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799